In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1378V
                                      Filed: May 27, 2016
                                          Unpublished

****************************
SHARON ALLEN,                              *
                                           *
                     Petitioner,           *     Damages Decision Based on Proffer;
v.                                         *     Influenza (“Flu”) Vaccine; Shoulder
                                           *     Injury Related to Vaccine
SECRETARY OF HEALTH                        *     Administration (“SIRVA”); Special
AND HUMAN SERVICES,                        *     Processing Unit (“SPU”)
                                           *
                     Respondent.           *
                                           *
****************************
Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.
Glenn A. MacLeod, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

        On November 16, 2015, Sharon Allen (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleged that as a result of receiving
an influenza (“flu”) vaccine on September 30, 2014, she suffered an injury to her left
shoulder. The case was assigned to the Special Processing Unit (“SPU”) of the Office
of Special Masters.

        On March 10, 2016, the undersigned issued a ruling on entitlement finding
petitioner entitled to compensation for a shoulder injury related to vaccine administration
(“SIRVA”). On May 25, 2016, respondent filed a proffer on award of compensation
(“Proffer”) indicating petitioner should be awarded $85,000.00. Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $85,000.00 in the form of a check payable to
petitioner, Sharon Allen. This amount represents compensation for all damages that
would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*************************
                          *
SHARON ALLEN,             *
                          *
              Petitioner, *
                          *
v.                        *                          No. 15-1378V (ECF)
                          *                          CHIEF SPECIAL MASTER
                          *                          NORA BETH DORSEY
SECRETARY OF HEALTH       *
AND HUMAN SERVICES,       *
                          *
              Respondent. *
*************************

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION


       On March 10, 2016, the Chief Special Master found that a preponderance of the medical

evidence indicates that petitioner suffered a shoulder injury related to vaccine administration

(“SIRVA”), which was causally related to the influenza (“flu”) vaccination she received on

September 30, 2014. The parties have now addressed the amount of compensation to be

awarded in this case.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a total lump sum of $85,000.00, which amount represents all elements of compensation to which

petitioner would be entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering, and the parties reserve the
right to move the Court for appropriate relief.
II.    Form of the Award

       The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment of $85,000.00 in the form of a check payable to petitioner.

Petitioner agrees.

                                           Respectfully submitted,

                                           BENJAMIN C. MIZER
                                           Principal Deputy Assistant Attorney General

                                           RUPA BHATTACHARYYA
                                           Director
                                           Torts Branch, Civil Division

                                           VINCENT J. MATANOSKI
                                           Deputy Director
                                           Torts Branch, Civil Division

                                           LINDA S. RENZI
                                           Senior Trial Counsel
                                           Torts Branch, Civil Division

                                           /s/ GLENN A. MACLEOD
                                           GLENN A. MACLEOD
                                           Senior Trial Counsel
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146, Benjamin Franklin Station
                                           Washington, D.C. 20044-0146
                                           Tel.: (202) 616-4122

DATE: May 25, 2016




                                              2